DETAILED ACTION

Notice of Pre-A/A or AJA Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed 06/21/21 has been entered. Claims 1, 3, 8, 11, 14, and 20 have been amended and new claims 21-26 have been entered. Claims 1-26 are addressed in the following office action
Claim Rejections - 35 USC§ 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(l) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5, 7-11, 13, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Allen et al. (US 2004/0093023), cited in the previous office action, in view of Bonutti et al. (US 6,475,230).
	Regarding claim 1, an invention relating to fixation devices, Allen discloses (Fig. 17a-c) a heart valve repair device (190), comprising: a pair of first arms (A, see annotated figure below); and a pair of second  arms disposed opposite the pair of first arms (B, see annotated figure below), one first arm of the first pair of arms and one second arm of the pair of second arms forming a first arm pair (C, see annotated figure below), wherein the pair of first arms and the pair of second arms are movable between an open configuration (Fig. 17a) in which the arms of the first arm pair are moved apart from one another and a closed configuration (Fig. 17b) in which the arms of the first arm pair are brought toward one   another to enable grasping of the leaflet tissue therebetween (Par. 0110), wherein the first arm pair includes a point element (D, see annotated figure below) configured to engage against leaflet tissue to function as a pivot point about which a second arm pair (E, see annotated figure below) pivots [i.e. 

rotation of device about the point element since nothing is preventing rotation] , the second arm pair including a set of through holes [i.e. holes occupied by element 196 when the second arm pair is in the closed configuration] through which a line (198) is passed to enable suturing of leaflet grasped by the second arm pair (Par. 0110); and a lock [i.e. where loop is tied off/ knotted (Fig. 17c)] configured to maintain a length or tension of the line (Abstract & Par. 0110).
 
    PNG
    media_image1.png
    320
    265
    media_image1.png
    Greyscale

	In the alternative and in the analogous art of fixation devices, Bonutti teaches (Figs. 42) a lock (1074) configured to maintain a length or tension of a line (1076; Col. 50, lines 39-44).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen to have a lock configured to maintain a length or tension of a line. Doing so would maintain a predetermined tension in the line (Col. 50, lines 39-44), as taught by Bonutti.
	Regarding claim 2, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 1. Allen further discloses wherein the second arm pair is configured to be adjustable independently from the first arm pair (Par. 0110).
	Regarding claim 3, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 1. Allen further discloses wherein the line comprises an anchor (F, see annotated figure below) on an end of the line.

    PNG
    media_image2.png
    321
    266
    media_image2.png
    Greyscale

	Regarding claim 4, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 3. Allen further discloses wherein each hole of the set of through holes is configured to accommodate the anchor on the line (Par. 0110).
	Regarding claim 5, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 1. Allen further discloses wherein each of the first arms is movable independently from the pair of second arms (Par. 0110).
	Regarding claim 7, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 1. Allen further discloses wherein one of the first arms is configured to translate towards one of the second arms in a longitudinal direction (Par. 0110).
herein each hole of the set of through holes is configured to accommodate the anchor on the line.
	Regarding claim 8, an invention relating to fixation devices, Allen discloses (Fig. 17a-c) a heart valve repair device (190), comprising: a pair of distal arms (B, see annotated figure above); a pair of corresponding proximal arms (A, see annotated figure above) disposed opposite the pair of distal arms, each distal arm and corresponding opposite proximal arm forming an arm pair (C & E, see annotated figure above), wherein the pair of distal arms and the pair of proximal arms are moveable between an open configuration (Fig. 17a) in which the pair of distal arms and the pair of proximal arms are moved apart from one another and a closed configuration (Fig. 17b) in which the pair of distal 

arms and the pair of proximal arms are brought toward one another to enable grasping of leaflet tissue therebetween (Par. 0110), wherein the arm pair (C, see annotated figure above) includes a point element (D, see annotated figure above) configured to engage against leaflet tissue to function as a pivot point about which another arm pair rotates (E, see annotated figure above) [i.e. rotation of device about the point element since nothing is preventing rotation], the another arm pair including a through hole [i.e. holes occupied by element 196 when the second arm pair is in the closed configuration] through which a suture line (198) is passable to enable suturing of leaflet tissue grasped by the another arm pair (Par. 0110); and a lock [i.e. where loop is tied off/ knotted (Fig. 17c)] configured to maintain a length or tension of the suture line (Abstract & Par. 0110).
	In the alternative and in the analogous art of fixation devices, Bonutti teaches (Figs. 42) a lock (1074) configured to maintain a length or tension of a suture line (1076; Col. 50, lines 39-44).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen to have a lock configured to maintain a length or tension of a suture line. Doing so would maintain a predetermined tension in the suture line (Col. 50, lines 39-44), as taught by Bonutti.
	Regarding claim 9, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 8. Allen further discloses wherein the another arm pair is configured to be adjustable independent of the arm pair (Par. 0110).
	Regarding claim 10, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 8. Allen further discloses wherein the suture line comprises an anchor (F, see annotated figure above) on an end of the suture line.
	Regarding claim 11, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 8. Allen further discloses wherein each arm of the pair of proximal arms is movable independently from each arm of the pair of distal arms (Par. 0110).
	Regarding claim 13, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 8. Allen further discloses wherein one of the pair of proximal arms is configured to translate towards one of the pair of 

distal arms in a longitudinal direction (Par. 0110).
	Regarding claims 21-22, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 1. Allen further discloses [claim 21] wherein the lock is a stop [i.e. where loop is tied off/ knotted (Fig. 17c; Abstract & Par. 0110)]; [claim 22] and wherein the lock is configured to engage against the line to hold the line in place (Abstract & Par. 0110). In the alternative Bonutti teaches wherein the lock is a stop (1074; Fig. 42); and wherein the lock is configured to engage against a line (1076; Fig. 42) to hold the line in place (Col. 50, lines 39-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen to have wherein the lock is a stop; and wherein the lock is configured to engage against the line to hold the line in place. Doing so would maintain a predetermined tension in the suture line (Col. 50, lines 39-44), as taught by Bonutti.
	Regarding claims 23-24, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 8. Allen further discloses [claim 23] wherein the lock is a stop [i.e. where loop is tied off/ knotted (Fig. 17c; Abstract & Par. 0110)]; [claim 24] and wherein the lock is configured to engage against the suture line to hold the suture line in place (Abstract & Par. 0110). In the alternative Bonutti teaches wherein the lock is a stop (1074; Fig. 42); and wherein the lock is configured to engage against a suture line (1076; Fig. 42) to hold the suture line in place (Col. 50, lines 39-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen to have wherein the lock is a stop; and wherein the lock is configured to engage against the suture line to hold the suture line in place. Doing so would maintain a predetermined tension in the suture line (Col. 50, lines 39-44), as taught by Bonutti.
	Claims 14-20 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Allen et al. (US 2004/0093023), cited in the previous office action, in view of Bonutti et al. (US 6,475,230).
	Regarding claim 14, an invention relating to fixation devices, Allen discloses (Fig. 17a-c) a heart valve repair system (190), comprising: a clip device, the clip device including: two distal arms (B, see annotated figure above); 

two proximal arms (A, see annotated figure above) disposed opposite the two distal arms, one of the distal arms and one of the proximal arms forming a first arm pair (C, see annotated figure above) and the other of the distal arms and the other of the proximal arms forming a second arm pair (E, see annotated figure above), wherein the distal arm and proximal arm of the first arm pair are moveable between an open configuration (Fig. 17a) in which the distal arm and the proximal arm are moved apart from one another and a closed configuration (Fig. 17b) in which the distal arm and the proximal arm of the first arm pair are brought toward one another to enable grasping of leaflet tissue therebetween (Par. 0110), wherein at least the first arm pair includes a point element (D, see annotated figure above) configured to engage against leaflet tissue to function as a pivot point allowing the second arm pair to rotate about the pivot point [i.e. rotation of device about the point element since nothing is preventing rotation], the second arm pair including a set of through holes [i.e. holes occupied by element 196 when the second arm pair is in the closed configuration] through which one suture line (198) are passable to enable suturing of leaflet tissue grasped by the second arm pair (Par. 0110); and a lock [i.e. where loop is tied off/ knotted (Fig. 17c)] configured to maintain a length or tension of the one suture line (Abstract & Par. 0110); and a suturing catheter (G, see annotated figure below) being configured to engage with the second arm pair to enable passage of the one line through the leaflet tissue grasped by the second arm pair (Par. 0110). However, Allen fails to disclose a suturing catheter having an internal lumen through which the one or more suture lines are extendable.

    PNG
    media_image3.png
    320
    265
    media_image3.png
    Greyscale

	In alternate embodiment, Allen teaches (Figs. 12e) a suturing catheter (H, see annotated figure below) having an internal lumen through which one suture line (134) is extendable.

    PNG
    media_image4.png
    308
    210
    media_image4.png
    Greyscale

	Therefore, given the Allen reference teaches that certain embodiments of stabilizing devices [i.e. stabilizing device of Figures 17a-c] may be used with certain embodiments of fastening devices [i.e. fastening device of Figures 12a-e], it would have at least been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments therein teaching a system including the clip device and a suture catheter configured to engage the second arm pair in the same way the suture anchors of the embodiment 

of Figure 17a-c engage the second arm pair since it is understood that the stabilizing and fastening devices of the Allen reference are interchangeable, and the invention covers all permutations thereof (Par. 0011).
	Also in the alternative and in the analogous art of fixation devices, Bonutti teaches (Figs. 42) a lock (1074) configured to maintain a length or tension of a suture line (1076; Col. 50, lines 39-44).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen to have a lock configured to maintain a length or tension of one suture line. Doing so would maintain a predetermined tension in the suture line (Col. 50, lines 39-44), as taught by Bonutti.
	Regarding claim 15, Allen, as modified above, discloses wherein the suturing catheter includes a suture deployment catheter (132) which is extendable from the suturing catheter [see the alternate embodiment of Allen (Par. 0104)].
	Regarding claim 16, Allen, as modified above, discloses wherein the suture deployment catheter of the fastening device of Figures 12a-e may pass into the set of through holes and to  pierce the  leaflet tissue grasped by the  second arm pair to deploy the one or more suture lines in the same way as the suture anchors (196) of Figures 17a-c.
	Regarding claim 17, Allen, as modified above, discloses the repair system of claim 14. Allen further discloses wherein the one suture line include a distal anchor member which prevents the one suture line from moving back through the leaflet tissue after being passed through the leaflet tissue (Fig. 12a-e; 132 & Fig. 17a-c; 196).
	Regarding claim 18, Allen as modified above, disclose the repair system of claim 17. Allen further discloses wherein the distal anchor member may be a knot to tie off the one or more suture lines (Figure 17c; 198), wherein  the knot may be interpreted as a suture bight, given a suture bight is defined as a suture loop.
	Regarding claim 19, Allen as modified above, discloses the repair system of claim 14. Allen further discloses wherein each of the proximal arms comprises a through hole [i.e. holes occupied by element 196 when the second arm pair is in the closed configuration] configured to accommodate the one or more suture lines (Par. 0110).
	Regarding claim 20, Allen, as modified by above, discloses the repair system of claim 19, wherein the pivot 

point element comprises the through hole configured to accommodate the one or more suture lines (D, see annotated figure above).
	Regarding claims 25-26, Allen, as modified by Bonutti in the alternative, discloses the repair device of claim 8. Allen further discloses [claim 25] wherein the lock is a stop [i.e. where loop is tied off/ knotted (Fig. 17c; Abstract & Par. 0110)]; [claim 26] and wherein the lock is configured to engage against the suture line to hold the suture line in place (Abstract & Par. 0110). In the alternative Bonutti teaches wherein the lock is a stop (1074; Fig. 42); and wherein the lock is configured to engage against a suture line (1076; Fig. 42) to hold the suture line in place (Col. 50, lines 39-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen to have wherein the lock is a stop; and wherein the lock is configured to engage against the suture line to hold the suture line in place. Doing so would maintain a predetermined tension in the suture line (Col. 50, lines 39-44), as taught by Bonutti.
	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2004/0093023, hereinafter Allen) in view of Goldfarb et al. (US 2006/0089671, hereinafter Goldfarb), cited in previous office action.
	Concerning claims 6 and 12, the Allen reference teaches the repair device of claims 1 and 8, but teaches the pair of first, distal arms being configured to translate towards the pair of second, proximal arms as opposed to being pivotable towards one another. However, the Goldfarb reference teaches a heart valve repair device having the same function and similar structure as to that of the Allen reference, wherein the device includes a pair of first, distal arms (Figure 1A; 16) and a pair of corresponding second, proximal arms (Figure 1A; 18), wherein the pair of distal arms and the pair of proximal arms are moveable between an open configuration in which the pair of distal arms and the pair of proximal arms are moved apart from one another (Figure le) and a closed configuration in which the pair of distal arms and the pair of proximal are moved toward one another to enable grasping of leaflet tissue therebetween (Figure 1B), wherein one of the pair proximal arms is configured to pivot toward one of the pair of distal arms (Figure 1B; 40 I [,J 0054]).
	
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pair of first, distal arms of the Allen reference be configured to pivot towards the pair of second, proximal arms as in  the  Goldfarb as a simple substitution of one known method of moving from an open to closed configuration for pairs of distal and proximal arms (translating) for another known method of moving of an open to closed configuration for a pairs of distal and proximal arms (pivoting), which would yield predictable results in that they would effectively operate in the same manner.



	
Response to Arguments
Applicant's arguments filed 06/21/21 have been fully considered but they are not persuasive. Applicant’ argues that previously cited prior art reference Allen does not disclose the new limitation of a lock configured to maintain a length or tension of the line, as detailed in independent claims 1, 8, and 14. Examiner respectfully disagrees. Allen discloses a lock [i.e. where loop is tied off/ knotted (Fig. 17c)] configured to maintain a length or tension of the suture line (Abstract & Par. 0110).
	In the alternative and in the analogous art of fixation devices, Bonutti teaches (Figs. 42) a lock (1074) configured to maintain a length or tension of a suture line (1076; Col. 50, lines 39-44).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen to have a lock configured to maintain a length or tension of a suture line. Doing so would maintain a predetermined tension in the suture line (Col. 50, lines 39-44), as taught by Bonutti.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771          

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771